Dear Mr. Ryder:
You have asked this office to advise whether state law permits the general retail sale of beverages of high alcoholic content in fifty milliliter containers.1 We respond in the negative.
R.S. 26:351(7) is applicable and states:
  (7) Notwithstanding the provisions of Paragraph (6) or any other law to the contrary, in parishes with a population of four hundred thousand or more, and in the parishes of Caddo, Bossier, Calcasieu, Lafayette, Rapides, and Ouachita, regardless of the population and parishes with a population of not less than three hundred sixty thousand and not more than four hundred ten thousand, beverages of high alcoholic content may be sold in or shipped into this state in fifty milliliter containers and stored by licensed wholesale dealers only for the purpose of sale to licensed retail dealers who own or operate hotels or motels which consist of sleeping rooms, cottages, or cabins, for purposes of sale at retail in the sleeping rooms, cottages, or cabins only.  The sale of fifty milliliter containers from wholesalers to retailers shall be made only in full sealed case lots as delivered from the manufacturer to the wholesaler, and the cases shall remain sealed until such time as the sale and delivery to the retailer are completed.
The statute limits the sale of fifty milliliter containers to licensed wholesalers, who in turn may only sell to licensed retail dealers who own or operate hotels or motels.  These hotel operators may purchase these containers "for purposes of sale at retail in the sleeping rooms, cottages, or cabins only."  The sale of these small bottles to a general retail outlet for retail sale to the public is prohibited.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                         KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 A fifty milliliter container is the miniature bottle of liquor found in the beverage bars in hotel rooms.